Title: To Thomas Jefferson from Tench Tilghman, 21 September 1780
From: Tilghman, Tench
To: Jefferson, Thomas



Sir
Head Quarters Orange Town 21st. Sept. 1780

The Commander in Chief set out last Sunday for Harford [Hartford] to meet the French Admiral and General at that place. More circumstantial accounts having been received since his departure of the embarkation mentioned in his letter of the 11th: instant, I have thought it my duty to communicate them to Your Excellency. One object of the expedition is said, in New York, to be the release of the Convention troops. A well informed Agent mentions that Sir Henry Clinton had invited the Refugees and their families from Virginia and Maryland to go with the Fleet, which it was generally beleived was to sail about the 25h. of this Month. The best accounts fix the number of troops at eight Regiments. The arrival of Sir Geo: Rodney at New York with ten sail of the line and a ship of 42 Guns may possibly occasion some alteration in Affairs. His intention in coming over to this Coast is yet a secret. No persons have been admitted to go into or come out of New York for some days past. No accounts have been received of the arrival of the French fleet upon any part of the Coast, tho’ from the advices brought by a variety of Vessels which left them, some as far Northward as the Capes of Chesapeak, we have good reason to expect them. The General will probably be with the Army again the beginning of next Week.
I have the honor to be with the greatest Respect Yr. Excellency’s Most obt. Servt.,

T. Tilghman

